Citation Nr: 1145962	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-23 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar strain, claimed as secondary to service-connected post-arthroscopic surgery of the right shoulder.

2.  Entitlement to a disability rating in excess of 10 percent for status post arthroscopic surgery of the right shoulder.

3.  Entitlement to a disability rating in excess of 10 percent for status post, nonunion of the hamate bone surgery with pin replacement of the right wrist.

4.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee.

5.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee.

6.  Entitlement to a disability rating in excess of 10 percent for hypertension.

7.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

8.  Entitlement to a compensable disability rating for posterior tibial tendonitis of the left ankle.

9.  Entitlement to a compensable disability rating for bilateral pes planus.

10.  Entitlement to a compensable disability rating for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to February 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's appeal has since been transferred to and readjudicated by the RO in Columbia, South Carolina.

In an August 2009 rating decision, the RO increased the Veteran's disability ratings for his right wrist, right shoulder, left knee, right knee, hypertension, and GERD, effective February 23, 2007.  As the increased ratings do not represent the highest available evaluations for the disabilities at issue, the appeals remain before the Board, and the Board has characterized the issues as set forth above.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition, in the August 2009 rating decision, the RO awarded service connection for adjustment disorder with depressed mood, the denial of which the Veteran had previously initiated an appeal.  As this represented a full grant of the benefit sought as to this issue, it is not before the Board.


FINDINGS OF FACT

1.  Lumbar strain was not shown in service, has not been shown to be the result of a disease or injury of service origin, and has not been shown to have been caused or aggravated by a service-connected disease or injury.

2.  The Veteran's right shoulder disability is characterized by forward flexion to 180 degrees and abduction to 160 degrees with no evidence of flare-ups.

3.  The Veteran's right wrist disability is characterized by limitation of motion and no ankylosis.

4.  The Veteran's right knee disability is characterized by flexion to 105 degrees with no evidence of instability or flare-ups.

5.  The Veteran's left knee disability is characterized by flexion to 130 degrees with pain beginning at 90 degrees and no evidence of instability or flare-ups.

6.  The Veteran's hypertension is manifested by systolic pressure not more than 152 and diastolic pressure not more than 103.

7.  The Veteran's GERD is manifested by reflux and pyrosis with pain radiating to the arm but no evidence of dysphagia, hematemesis, melena, regurgitation, nausea, vomiting or considerable impairment of health.

8.  The Veteran's left ankle disability is characterized by full range of motion with no subjective or objective manifestations.

9.  The Veteran's bilateral pes planus is manifested by pain with walking or standing but no evidence of deformity, pain on manipulation and use accentuated, swelling on use, or callosities.

10.  The Veteran's headaches are manifested by daily frontal headaches and migraine headaches that occur once or twice a month that are not prostrating.


CONCLUSIONS OF LAW

1.  Lumbar strain was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

2.  The criteria for a disability rating in excess of 10 percent for status post arthroscopic surgery of the right shoulder have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5201-5019 (2011).

3.  The criteria for a disability rating in excess of 10 percent for status post, nonunion of the hamate bone surgery with pin replacement of the right wrist have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5215 (2011).

4.  The criteria for a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5260 (2011).

5.  The criteria for a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5260 (2011).

6.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011).

7.  The criteria for a disability rating in excess of 10 percent for GERD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2011).

8.  The criteria for a compensable disability rating for posterior tibial tendonitis of the left ankle have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2011).

9.  The criteria for a compensable disability rating for bilateral pes planus have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2011).

10.  The criteria for a compensable disability rating for headaches have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, notice compliant with the provisions of the VCAA with regard to the claim for service connection, including on a secondary basis, was provided in a June 2007 letter, prior to the initial adjudication of the Veteran's claim in August 2007.  See also Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the claims for increased disability ratings, these claims are deemed to have arisen from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA for these issues.

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  VA treatment records have been obtained.  Furthermore, the Veteran was afforded a VA examination in October 2008 addressing the service connection and all of the increased disability rating claims at issue.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  As the examination was conducted by a medical professional, who reviewed the claims file, took history from the Veteran, conducted a thorough examination, and provided conclusions based upon a rationale, it is adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

A.  Service Connection for Lumbar Strain

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

On his February 2007 original claim, the Veteran asserted that he was claiming that his lumbar condition was secondary to his surgery of the right shoulder and had begun in 2005.

In October 2008, the Veteran underwent VA examination.  He reported the onset of this condition in 2005 after running.  Current symptoms included intermittent right lower back pain that was nonradiating and localized.  On examination, the Veteran ambulated without a brace, cane, or crutches.  He had a normal gait.  The neck and spine were without deformity, tenderness, or spasms.  There was no apparent congenital scoliosis, lordosis, kyphosis, or flattening.  There was no sacroiliac tenderness.  There were no objective findings of radiculopathy or polyneuropathy.  The thoracolumbar spine was nontender with no pain on motion.  Forward flexion was to 90 degrees seated and 70 degrees erect, consistent with the Veteran's body habitus.  Extension was to 30 degrees, left and right lateral flexion was to 30 degrees, and left and right lateral rotation was to 45 degrees.  X-rays revealed no abnormality of the lumbar spine.  The assessment was that there were no objective findings to support a lumbar spine condition, which was claimed as a lumbar strain, secondary to the right shoulder condition.

Based on the evidence of record, the Board concludes that service connection for a lumbar strain must be denied.  Specifically, VA examination of the Veteran in October 2008 revealed that he has no disability due to disease or injury associated with his lumbar spine.

The Federal Circuit has noted basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: "for disability resulting from personal injury suffered or disease contracted in the line of duty..." 38 U.S.C. §§ 1110, 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

The Veteran reported pain, and he is certainly competent to provide information with regard to his symptomatology and their history.  The Board also finds the Veteran's statements credible.  However, the Veteran does not have the requisite medical training or knowledge to provide a competent opinion as to whether there is a diagnosed disability, due to disease or injury, associated with his symptoms of pain, since such a diagnosis is not lay-observable.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no other competent evidence of record suggesting that the Veteran has been diagnosed with a lumbar spine disease that is due to disease or injury.

As such, the Board finds that the preponderance of the evidence establishes that the Veteran does not have a lumbar spine disability that is due to disease or injury.  Therefore, this claim must be denied.

B.  Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Under 38 C.F.R. §§ 4.40 and 4.45, a veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court held in DeLuca v. Brown, 8 Vet. App. 202   (1995), that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which requires consideration of painful motion with any form of arthritis), the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Right Shoulder

The Veteran's status post arthroscopic surgery of the right shoulder is rated 10 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5201-5019.

Diagnostic Code 5019 indicates that bursitis should be rated based on limitation of motion of the affected parts, as arthritis, degenerative.

Diagnostic Code 5003 for degenerative arthritis provides that arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation. X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5201 provides that limitation of motion of the arm, for the minor arm, warrants a 20 percent rating at shoulder level or midway between the side and the shoulder and a 30 percent rating when limitation of motion is to 25 degrees from the side.

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2011).

In a June 2007 VA outpatient record, the Veteran reported a history of bone spurs in the right shoulder and chronic pain.  He had surgery in 2005.  He continued to have pain, though it had improved after surgery.  The assessment was chronic shoulder arthralgia.

In October 2008, the Veteran underwent VA examination.  He is left-hand dominant.  He reported having undergone an arthroscopy in September 2005 with decrease in the level of pain but with continued limitation of motion.  He reported constant pain of the acromioclavicular joint.  He denied flare-ups and the use of assistive devices.  Strength testing was normal.  The shoulder was tender to palpation at the acromioclavicular joint and posterior sub acromion space.  There was tenderness to palpation with discomfort throughout.  Forward flexion was to 180 degrees. Abduction was limited by pain to 160 degrees.  External rotation was to 90 degrees, and internal rotation was limited by pain to 70 degrees.  X-rays revealed a reduction of widening of the right acromioclavicular joint compared to previous radiographs of the right shoulder in June 2007.  The diagnosis was a right shoulder condition.  Additional limitation of function due to flare-ups could not be determined without resorting to mere speculation.

Based on the evidence of record, the Board finds that a disability rating in excess of 10 percent must be denied.  Specifically, the Veteran does not meet the criteria for a disability rating in excess of 10 percent under the applicable code.  Forward flexion of the right shoulder was to 180 degrees, and abduction was to 160 degrees.  In order to warrant an increase to a 20 percent rating under Diagnostic Code 5201, the Veteran's shoulder must demonstrate limitation of motion to shoulder level.  None of the evidence of record shows or even suggests that motion of the right shoulder was ever so limited.  The Veteran has stated that he does not experience flare-ups with regard to his shoulder disability.  As such, although the Veteran reported constant pain, there is no evidence that this or any other pain resulted in additional functional impairment than that shown on the examination.  Therefore, an increased rating under the criteria of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, is not available.

Right Wrist

The Veteran's status post, nonunion of the hamate bone surgery with pin placement of the right wrist is rated 10 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5215.

Diagnostic Code 5215 provides for a 10 percent rating for limitation of motion of the wrist of the minor arm such that palmar flexion is limited in line with the forearm or dorsiflexion is less than 15 degrees.  This is the maximum and only schedular rating that can be assigned under this diagnostic code.

In a June 2007 VA outpatient treatment record, the Veteran reported a right wrist injury in 2003.  He stated that he had pins put in his wrist.  The assessment was right wrist arthralgia.

In October 2008, the Veteran underwent VA examination.  He reported that he fractured his wrist in 2002.  He underwent an open reduction and internal fixation in 2003.  He has had constant pain, which was worse with cold weather.  Pain was constant at the dorsum and never went away.  The Veteran denied flare-ups or the use of assistive devices.  He is left-hand dominant.  Strength testing was normal.  The wrist was nontender with pain on motion.  Dorsiflexion was limited by pain to 30 degrees.  Palmar flexion was limited by pain to 60 degrees.  Radial deviation was to 20 degrees, and ulnar deviation was to 30 degrees.  X-rays revealed no significant abnormality and no change.  The diagnosis was a right wrist condition.  Additional limitation of function due to flare-ups could not be determined without resorting to mere speculation.

After reviewing the evidence, the Board finds that a rating in excess of 10 percent cannot be assigned for the Veteran's left wrist disability.  As noted above, a 10 percent is the maximum schedular rating under Diagnostic Code 5215.  Furthermore, the only other diagnostic code that applies to the wrist provides criteria for rating ankylosis of the wrist under Diagnostic Code 5214.  The evidence shows that the Veteran was able to move his wrist during his October 2008 VA examination, and he has never complained of an inability to move his wrist.  As such, there is no evidence that the Veteran has ever demonstrated ankylosis of his left wrist.  Therefore, a rating in excess of 10 percent for the Veteran's left wrist disability must be denied.

Right and Left Knees

Patellofemoral syndrome of the Veteran's knees are each rated 10 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5260, flexion of the leg is rated 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.

In a June 2007 VA treatment record, the Veteran reported a history of torn cartilage in his left knee, for which he had eight months of physical therapy.  An arthroscopy was recommended by an orthopedic doctor, but the Veteran left service prior to that.  The assessment was left knee arthralgia.

A June 2008 VA outpatient record shows that the Veteran complained of left knee pain for the past week.  The left knee did not have significant swelling.  It was tender to palpation along the lower edge of the patella.  The assessment was left knee pain.

A July 2008 VA record shows that the Veteran complained of pain on the front of his left knee.  He noted some swelling with activity during the day.  He had the greatest pain when sitting for five or ten minutes.  He has tried pain medication and steroid injections, which did not help.  Physical therapy had helped his left knee pain in the past.  On examination, the Veteran ambulated with a normal gait, and both knees appeared normal and symmetric.  There were no signs of bursitis or joint effusion.  There was diffuse tenderness.  Motion was maintained at 0 to 130 degrees.  He had anterior knee pain with flexion beyond 90 degrees.  There was no posteromedial or posterlateral joint line tenderness.  McMurray's test was negative.  The knee was stable to anterior and posterior drawer test.  It was also stable to varus or valgus stressors at 0 and 30 degrees.  There was greatest discomfort on compression of the patella as well as subluxing the patella medially and laterally.  There was no patellofemoral crepitus.  Radiograph of the knee showed an enthesophyte in the distal quadriceps tendon just off the patella as well as a very small superior pole osteophyte.  No acute changes were seen.  The impression was chronic anterior left knee pain consistent with patellofemoral pain syndrome.

An August 2008 VA treatment record shows that the Veteran continued to complain of pain in the lateral border of the patellofemoral joint.  The pain was very bothersome when he arose from a chair and if he sat for too long a period of time.  He felt that it caught at times.  He did not experience swelling, locking, or giving way.  On examination, there was no effusion or significant patellar tilt.  There was tenderness diffusely along the patellofemoral joint line.  There was increased pain with lateral patella subluxation and pain that localizes to the retropatellar surface, greatest on the lateral patellar cartilage as opposed to medial.  The examiner did not appreciate any specific patellofemoral crepitus.  However, there was an increase in patellar pain when the examiner compressed the patella.  There was no tibial femoral joint line tenderness.  McMurray's test was negative.  The knee was stable to ligamentous testing.  An MRI showed mild retropatellar cartilage changes and loss of the joint space on the lateral facet with lateral tilt.  The impression was lateral facet compression syndrome of the left knee.

A September 2008 VA treatment record shows that the Veteran was scheduled for left knee surgery.

A separate September 2008 VA record indicates that the Veteran complained of anterior right knee pain.  He did not experience catching or locking.  He did describe locking.  The pain and symptoms were very similar to the left knee.  The Veteran ambulated with a normal gait without any assistive devices.  Both knees appeared normal, and there were no signs of bursitis.  There was no effusion.  There was tenderness on the right knee on the patellofemoral joint and along the course of the patellar tendon.  At the tibial femoral joint, there was no tenderness.  McMurray test was negative.  The knee was stable to ligamentous testing.  There was no pain when the knee was subluxed.  With compression, there was some discomfort.  In the left knee, there was tenderness to palpation on the medial and lateral facet with pain on patellar compression.  Both knees were without effusion.  Both knees had range of motion from 0 to 130 degrees.  The impression was bilateral anterior knee pain.

In October 2008, the Veteran underwent VA examination.  He reported left anteriolateral knee pain and right anterior knee pain, left greater than right.  Pain was constant in the knees.  He denied flare-ups.  He was prescribed a neoprene sleeve for the right knee and used it on occasion.  He denied the use of assistive devices for the left knee.  On examination, the Veteran ambulated without a brace, cane, or crutches.  He had a normal gait.  Strength testing was normal.  The Veteran could shallow knee bend without difficulty.  Both knees were tender to palpation anteriorly.  There was pain on motion with full extension at 0 degrees and flexion to 130 degrees, consistent with the Veteran's body habitus.  There was no laxity.  Anterior and posterior drawer and McMurray's were negative.  There was no joint line tenderness, erythema, effusion, popliteal mass, or crepitus.  The diagnosis was bilateral patellofemoral syndrome.  Additional limitation of function due to flare-ups could not be determined without resorting to mere speculation.

November 2008 VA outpatient records show that the Veteran was diagnosed as having a tear of the medial cartilage or meniscus of the right knee.  He had undergone a-scope debridement on October 27, 2008.  He complained of swelling, stiffness, and pain.  He ambulated with a mild antalgic gait with full weight bearing.  Range of motion of the right knee was 0 to 105 degrees.  On the left it was 0 to 125 degrees.  The assessment was right knee stiffness, weakness, and swelling.  He was to engage in eight weeks of physical therapy.

December 2008 VA outpatient records show that the Veteran did not show for some of his physical therapy appointments.

A review of the evidence shows that a disability rating in excess of 10 percent is not warranted for either the Veteran's right or left knee disorders.  First, range of motion of both knees was measure to be at least 105 degrees in all evidence of record.  Furthermore, pain was never shown to limit flexion to any less than 90 degrees.  In addition, the Veteran denied any flare-ups associated with his knees in October 2008.  As such, even when taking into account the criteria associated with 38 C.F.R. §§ 4.40, 4.45, and DeLuca, the Board finds that a disability rating in excess of 10 percent is not warranted, for either knee, under the criteria of Diagnostic Code 5260.

Furthermore, there is no medical or lay evidence of ankylosis, instability, limitation of extension, or any other disorder of either knee.  As such, the other rating criteria that might be applicable to a claim regarding the knees, are not appropriate here, and a disability rating in excess of 10 percent for either knee must be denied.

Hypertension

The Veteran's hypertension is rated 10 percent disabled under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101.

Diagnostic Code 7101 provides for a 10 percent disability rating for hypertensive vascular disease (hypertension and isolated systolic hypertension) for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.

A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and a 60 percent rating is assigned for diastolic pressure predominantly 130 or more.

April 2007 VA outpatient records show blood pressure readings of 109/69 and 136/84.

An October 2007 VA treatment record shows a blood pressure reading of 132/78.

A February 2008 VA outpatient treatment record reveals a blood pressure reading of 149/86.

A June 2008 VA treatment record shows a blood pressure reading of 138/87.

A September 2008 VA outpatient record shows that the Veteran's blood pressure reading was 124/76.

In October 2008, the Veteran underwent VA examination.  Current treatment for hypertension was hydrochlorothiazide daily with no response.  His blood pressure readings were 145/100, 152/100, and 151/103.  The diagnosis was hypertension with medication.

After reviewing the evidence, the Board finds that a rating in excess of 10 percent for hypertension is not warranted.  Specifically, none of the blood pressure readings contained in the claims file show that diastolic pressure was 110 or more or that systolic pressure was 200 or more.  As such, the Board cannot conclude that such readings were predominant.

The Veteran has not specifically contended that his diastolic or systolic pressure was ever in excess of these readings, and he has not asserted that there is any unobtained pertinent evidence on this matter.  As such, the Board finds that a disability rating in excess of 10 percent for hypertension must be denied.


GERD

The Veteran's GERD is rated 10 percent disabled under the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7346.

Under the criteria of Diagnostic Code 7346, which rates hernia hiatal, a 10 percent rating is warranted with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

In an October 2007 written statement, the Veteran asserted that he currently took over-the-counter medication until he could see his VA doctor.  He had been prescribed medication in the past.  He had frequent heartburn and had to sleep inclined.  The pain radiated to his chest and arms.

A September 2008 VA outpatient record indicates that the Veteran asked for medication for his reflux.

In October 2008, the Veteran underwent VA examination.  He reported pyrosis and reflux.  He did not report any dysphagia, hematemesis, melena, regurgitation, nausea, or vomiting.  Current treatment was omeprazole twice daily with minimal relief.  The Veteran had a normal upper gastrointestinal series.  An addendum showed an apparent round filling defect projected over the right aryepiglottic fold/vallecula on the frontal views.  This may be asymmetry of the soft tissues, although a nodule could not be excluded.  The diagnosis was GERD with medication.

Based on the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's GERD.  The record shows that the only symptoms reported by the Veteran are pyrosis that radiated to his chest and arms and reflux.  He used daily medication with minimal relief.  However, he denied any dysphagia, hematemesis, melena, regurgitation, nausea, or vomiting.  There is no evidence that the Veteran's GERD was manifested by persistent epigastric distress, dysphagia, or regurgitation or that it was productive of considerable impairment of his health.  As such, the Board finds that the manifestations of the Veteran's GERD warrant a 10 percent rating and no more, and the claim must be denied.

Left Ankle

The Veteran's posterior tibial tendonitis of the left ankle is rated noncompensable under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Under the criteria of Diagnostic Code 5271, limitation of motion of the ankle is rated 10 percent when moderate and 20 percent when marked.

Normal range of motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

A July 2008 VA outpatient record shows that the Veteran complained of pain across the left ankle.  He related symptoms of numbness and tingling that worsened by the end of the day.  There was limited but acceptable range of motion in the sagittal plane.  The assessment was ankle arthropathy and lower extremity edema.

In October 2008, the Veteran underwent VA examination.  He reported a left ankle sprain in 2004 with no current ankle pain, as the condition had resolved.  He denied flare-ups, pain, and the use of assistive devices for this condition.  On examination, the Veteran ambulated without a brace, cane, or crutches.  He had a normal gait.  Strength testing was normal.  The Veteran could heel, toe, and heel-to-toe walk without difficulty.  The left ankle was nontender with no pain on motion.  Dorsiflexion was to 20 degrees, plantar flexion was to 45 degrees, and inversion and eversion strength was 5/5.  An x-ray revealed a negative ankle.  The diagnosis was a service-connected left ankle condition without subjective or objective findings on clinical examination.  Additional limitation of function due to flare-ups could not be determined without resorting to mere speculation.

Based on the evidence, the Board finds that a compensable evaluation for the Veteran's left ankle disability is not warranted.  Specifically, the October 2008 VA examination report shows that there were no subjective or objective manifestations of a left ankle disorder.  Even the Veteran indicated that it had resolved since his sprain in 2004.  To the extent that the disability rating could be affected by flare-ups, the Board notes that the Veteran has denied any symptoms associated with his left ankle.  Therefore, there is no evidence that such flare-ups ever occur.  As such, there is no lay or medical evidence that demonstrates that a compensable rating is warranted here, and the claim must be denied.

Pes Planus

The Veteran's bilateral pes planus is rated noncompensable under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under the criteria of Diagnostic Code 5276, acquired flatfoot that is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities is rated 20 percent when unilateral and 30 percent when bilateral.  Pronounced flatfoot that is characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances is rated 30 percent when unilateral and 50 percent when bilateral.

In October 2008, the Veteran underwent VA examination.  He reported painful, episodic feet since 2005.  There was pain with standing and walking.  He denied weakness, fatigability, or pain at rest.  He denied current treatment.  He has been prescribed orthotic shoe inserts with effectiveness.  He reported that he could stand and walk two hours at one time and four hours in an eight-hour day.  On examination, the Veteran ambulated without a brace, cane, or crutches.  He had a normal gait.  The Veteran could heel, toe, and heel-to-toe walk without difficulty.  There was no objective evidence of painful motion, edema, weakness, instability, or tenderness.  There was no evidence of abnormal weight bearing.  The arches were flat, and there were no callosities, ulcers, or deformities.  Monofilament was normal.  There was normal wear on both shoes.  There was no misalignment of the Achilles tendon.  There was no pain on manipulation.  X-rays revealed negative feet with a slight irregularity in the lateral left fifth metatarsal head, which was unchanged from prior images in June 2008 and June 2007.  The diagnosis was bilateral pes planus.  Additional limitation of function due to flare-ups could not be determined without resorting to mere speculation.

 Based on the record, the Board finds that a compensable disability rating for bilateral pes planus is not warranted.  Specifically, there is no evidence that the Veteran demonstrates any of the criteria associated with a compensable, 30 percent rating.  There is no evidence of any deformity, pain on manipulation, swelling, or callosities.  The only symptom reported by the Veteran was pain with walking and standing, which was helped by orthotic shoe inserts.  No other symptoms or manifestations are shown by any of the evidence of record.  As such, the Board concludes that severe flatfoot is not shown, and the claim must be denied.

Headaches

The Veteran's headaches are rated noncompensable under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under the criteria of Diagnostic Code 8100, migraine headaches warrant a noncompensable rating with less frequent attacks, a 10 percent rating with characteristic prostrating attacks averaging one in two months over the last several months, a 30 percent rating with characteristic prostrating attacks occurring on an average of once a month over the last several months, and a 50 percent evaluation for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

An April 2007 VA outpatient record shows that the Veteran complained of a headache.

During June 2007 VA treatment, the Veteran reported having a bilateral migraine in 2005.

A February 2008 VA outpatient record indicates that the Veteran complained of a frontal headache at least once a day.  It was not associated with nausea, emesis, or other symptoms.  He usually experienced the headaches in the evening and went to sleep.  When he awoke in the morning, the headache was gone.  When they occurred during the day, Tylenol and Excedrin Migraine did not help.

In October 2008, the Veteran underwent VA examination.  He reported the onset of his headaches in 2000.  He indicated that this condition may be related to his vision, and he was waiting for new reading glasses to arrive.  He had daily headaches that lasted from one to two hours at a time.  Precipitating factors were unknown.  The alleviating factor was sleeping.  He took Motrin with some relief.  Flare-ups included temporal pain and vision disturbance.  He currently used diclofenac twice daily with minimal relief.  The migraine headaches were not prostrating in nature and ordinary activity was possible.  He reported one to two episodes per month in the past twelve months.  The diagnosis was service-connected headaches.

Based on this evidence, the Board finds that a compensable rating for headaches is not warranted.  Specifically, while the Veteran reported daily frontal headaches and migraine headaches that occurred once or twice a month, he also stated that none of the migraine headaches were prostrating in nature, and he was able to continue with ordinary activity.  All compensable disability ratings contain criteria that include the Veteran experiencing prostrating attacks of his migraine headaches.  In this case, the Veteran denied any such attacks, and the remainder of the evidence contains no indication that the Veteran experiences such attacks.  Therefore, the criteria for a compensable evaluation for headaches are not shown, and the claim must be denied.

Conclusion

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the service-connected disabilities that are not encompassed by the schedular ratings assigned.  There is no allegation of hospitalization or marked interference with employment.  The Veteran denied that his disabilities presented any impediment to his occupation during the October 2008 VA examination.  The functional impairment shown is fully encompassed by the schedular rating criteria and a higher rating is available for additional impairment.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As such, the Board concludes that the claims of entitlement to service connection for a lumbar strain, claimed as secondary to service-connected post-arthroscopic surgery of the right shoulder, a disability rating in excess of 10 percent for status post arthroscopic surgery of the right shoulder, a disability rating in excess of 10 percent for status post, nonunion of the hamate bone surgery with pin replacement of the right wrist, a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee, a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee, a disability rating in excess of 10 percent for hypertension, a disability rating in excess of 10 percent for GERD, a compensable disability rating for posterior tibial tendonitis of the left ankle, a compensable disability rating for bilateral pes planus, and a compensable disability rating for headaches are denied.  The preponderance of the evidence is against the claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a lumbar strain, claimed as secondary to service-connected post-arthroscopic surgery of the right shoulder, is denied.

A disability rating in excess of 10 percent for status post arthroscopic surgery of the right shoulder is denied.

A disability rating in excess of 10 percent for status post, nonunion of the hamate bone surgery with pin replacement of the right wrist is denied.

A disability rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.

A disability rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.

A disability rating in excess of 10 percent for hypertension is denied.

A disability rating in excess of 10 percent for GERD is denied.

A compensable disability rating for posterior tibial tendonitis of the left ankle is denied.

A compensable disability rating for bilateral pes planus is denied.

A compensable disability rating for headaches is denied.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


